Citation Nr: 1721245	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  06-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease from April 17, 2002, to March 2, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966 and from July 19, 1975, to August 2, 1975.  He served in the Republic of Vietnam (RVN) from July 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from a December 2006 rating decision of the VA RO in Los Angeles, California.  The Veteran's case is currently under the jurisdiction of the VA RO in Los Angeles, California. 

The Veteran and his spouse testified at a Travel Board hearing before the Board in June 2010.  A copy of the transcript has been obtained and associated with the record.  

The Board remanded the Veteran's claims for further development in December 2011. 

In September 2014, the Board denied the Veteran's current appeals as listed above.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision.

In June 2016, the Board again remanded the above listed issues for further development.  That has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic low back disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  For the period from April 17, 2002 to March 2, 2011, the Veteran's ischemic heart disease was shown to be controlled by medication, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray studies; medical record review found that during this time metabolic equivalents (METs) levels were consistently between 7 and 10.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was neither incurred in nor aggravated by service nor may degenerative joint disease of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for an initial rating in excess of 10 percent for ischemic heart disease were not met from April 17, 2002 to March 2, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in September and October 2003, May and October 2006, October 2008, June 2009, September 2011, and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations and evaluations, most recently in August and October 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Low Back Disorder 

The Veteran contends that service connection should be established for a low back disorder that he asserts is the result of an injury that he sustained while on active duty.  In correspondence and in testimony before the undersigned, he reported that during service he was an ammunition specialist, which entailed moving much heavy ammunition into helicopters as well as setting up ammunition dumps.  This repetitive movement resulted in complaints of back pain for which, he states, he sought treatment while on active duty.  He stated that he began receiving treatment for his back disability approximately one year after separation from service.  This eventually progressed to severe pain.   

Review of the Veteran's STRs shows no pertinent abnormality on examination for entry into active duty.  STRs show no complaint or manifestation of a low back disability.  On examination for separation from service the Veteran reported that he did not have, nor had he had, recurrent back pain on his medical history form.  Clinical evaluation of the spine at that time was normal.  He did not include a claim of service connection for a low back disorder at the time of his initial claim for compensation benefits in 1994.  

Post-service medical records include private reports of back pain that radiated down the left leg in January 1994 and a January 1995 X-ray study of the lumbar spine that was interpreted as normal.  VA outpatient treatment records show that the Veteran had complaints of low back pain in April and November 2003, but examination in September 2003 showed no paraspinal tenderness and no scoliosis.  

An examination was conducted by VA in February 2012.  At that time, the diagnosis was lumbar spondylosis.  The examiner reported the Veteran's medical history, stating that the Veteran had reported longstanding low back pain that had an atraumatic etiology.  It was noted that the Veteran was involved in lifting ammunition and that this repetitive lifting had caused low back pain.  He reported that this pain began in 1965 and had progressed since that time.  He now reported constant low back pain with radiating bilateral lower extremity pain.  Imaging studies showed chronic degenerative disc disease in the lower lumbar spine.  After examination and review of the record, the examiner stated that, with respect to the Veteran's low back complaints, there was no record of entries related to the low back in service and the current findings, of spondylosis with a component of epidural lipomatosis, were not documented in the STRs.  As such, they were not likely to be related to service.  The examiner then stated that, if this were aggravated by service, it would be expected that there would be a medical notation of back pain or some type of radicular symptom.  Therefore, the examiner opined, that it was less likely than not that "with respect to both his back and knees, it is less likely than not related to his military service."  The examiner then went on to state that the Veteran's service " likely contributed to a degenerative change, but should not be solely attributed to it."  

An examination was conducted by VA in August 2016.  The diagnoses were degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The examiner noted the Veteran's history of pain after twisting his back while lifting ammunition in 1965 and stated that he was examined in service for this.  After examination and review of the medical records the Veteran's reported history, the examiner opined that it was less likely than not that the current low back disability (diagnosed as spondylosis of the lumbar spine and degenerative changes of the lower lumbar spine) were caused or aggravated by the Veteran's period of active duty or were otherwise related to service.  The rationale was that the medical records indicated no complaints of back problems prior to his exit from service and there were no supporting records of chronic back pain from 1966 to 2012 when he began having back pain again.  The post-service employment, wear and tear, and deconditioning were likely contributing factors to the current back findings.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, it must first be noted that, while the Veteran stated that he had complaints of back pain in service, there is no contemporaneous documentation of these complaints.  While the Board finds his statements to be credible, it is significant that on examination for separation from service he stated that he had no recurrent back pain and clinical evaluation was normal.  On his initial claim for compensation benefits, he made no mention of back complaints and when his first documented complaints of back pain were noted in 1994 he made no mention of service.  Significantly, X-ray studies in 1995 were normal.  The Veteran next had noted complaints of back pain in 2003, but even at that time the complaints were not shown to be chronic as indicated by the September 2003 treatment record.  Degenerative joint or disc disease IVDS was not demonstrated in the record until at least 2012.  While the medical opinion in 2012 was equivocal regarding a relationship between the arthritis and service, the 2016 opinion of the VA examiner was specific and gave detailed rationale as to why the current back disorders were not related to service.  The rationale included specific probable etiologies, including post-service employment, wear and tear, and deconditioning.  For this reason, the Board finds that the 2016 opinion is the most persuasive in the record and the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As such, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Ischemic Heart Disease from April 17, 2002, to March 2, 2006

Service connection for ischemic heart disease was granted by the RO in a December 2003 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 7005 from the effective date of the award in April 2002.  The evaluation of the Veteran's heart disease was increased to 30 percent, effective March 3, 2006.  

With documented coronary artery disease resulting in chronic congestive heart failure, or work load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is warranted.  With more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is warranted.  With a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is warranted.  With a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or' continuous medication required, a 10 percent rating is warranted.  38 C.F.R. § 4.104, Code 7005 (2016).

VA outpatient treatment records dated in 2003 show that the Veteran was taking medication for heart disease.  In May 2003, his heart was evaluated for use of erectile dysfunction medication, with no apparent contraindication.  On examination for evaluation of diabetes mellitus by VA in October 2003, it was noted that the Veteran had undergone his second coronary angiogram for management of his heart disease.  He stated that he got frequent chest pains and fatigue that limited his physical activity.  On examination, the Veteran's heart was shown to have regular rate and rhythm, without murmurs.  The assessment was coronary arterial disease for which the Veteran was undergoing invasive management and on a medical regimen.  

A review of the Veteran's medical records was undertaken by a VA physician and physician's assistant in October 2016.  The examiners were requested to render an advisory medical opinion regarding the severity of the Veteran's ischemic heart disease from April 2002 to March 2, 2006.  The examiner's review of the record showed that the Veteran had undergone an exercise tolerance test in December 2003 with no ECG abnormalities and METs of 8.8.  An exercise tolerance test in February 2004 had similarly shown no abnormalities, without notation of MET levels.  An echocardiogram study performed in October 2004 showed normal wall motion and a left ventricular ejection fraction of 60 percent.  A May 2005 exercise tolerance test showed METs of 7.4.  A March 2006 exercise tolerance test had showed METs of 5.9.  The examiners opined that the available medical evidence supported a METs level between 7 - 10 for the period between April 17, 2002 and March 2, 2006.  This was based on a review of multiple cardiac tests, including electrocardiograms, echocardiograms, and exercise tolerance tests completed between 2003 and 2007.  

Between April 17, 2002, and March 2, 2006, the Veteran's heart disease was shown to be controlled by medication, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray studies.  His medical records were reviewed by VA examiners who found that during the time on appeal his METs levels were consistently between 7 and 10.  Thus, the criteria for a rating in excess of the 10 percent that was assigned at that time are not shown to have been met.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating for ischemic heart disease between April 17, 2002, and March 2, 2006, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a low back disorder is denied.

An initial rating in excess of 10 percent for ischemic heart disease from April 17, 2002, to March 2, 2006 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


